Cook, J.
Lancaster is convinced that the General Assembly could not have intended that Columbus, with far fewer citizens to be affected by a decision relating to.Fairfield County than Lancaster, have such a significant say in that county’s financial affairs. But, because the words used by the General Assembly are only understandable as disfavoring Lancaster’s position, this court must apply those words without assessing Lancaster’s public policy concerns.
I
In its first proposition of law, Lancaster argues that the phrase “the legislative authority of the city, located wholly or partially in the county, with the greatest population” is ambiguous. According to Lancaster, the word “or” in the statute “is a disjunctive particle that marks an alternative, generally corresponding to either, as in either this or that.” (Emphasis sic.) Thus, Lancaster would have us read the statute as referring to two alternate political subdivisions: (1) the city located wholly in the county with the greatest population, and (2) the city located partially in the county with the greatest population. Yet Lancaster offers this possible reading while acknowledging that it fails grammatically because, by any reading, the General Assembly intended to refer to only one city. The grammatical failure of the proffered version is then the springboard for Lancaster’s asking this court to reform the statute. Lancaster asks this court, based on the supposed ambiguity, to look beyond the words in order to conform to Lancaster’s preferred public policy of favoring the city with the most citizens affected. According to Lancaster, “[a]s Columbus has no stake in a statutory allocation, it is inconceivable that the General Assembly intended that it play such a pivotal role in the approval of an alternate formula in Fairfield County.”
We reject Lancaster’s reading of the statutory language. Lancaster discerns ambiguity only by a contorted reading of the phrase at issue. When construing statutes, “[wjords and phrases shall be read in context and construed according to the rules of grammar and common usage.” R.C. 1.42. “Statutes and contracts should be read and understood according to the natural and most obvious import of the language, without resorting to subtle and forced constructions * * Slingluff v. Weaver (1902), 66 Ohio St. 621, 627; 64 N,E. 574, 576.
The phrase “located wholly or partially in the county” is a participial phrase that modifies the noun “city.” See, -e.g., Strunk & White, The Elements of Style (3 Ed.1979) 13. The city identified in this phrase may be located wholly in the county or it may be located partially in the county so long as it has the greatest population of all cities located in the county. When read in context, this phrase conveys one meaning: of all the cities in the county, the city with the greatest *245population casts one of the three approval votes whether that city is located wholly or partially in the county.
The texts of R.C. 5747.53 and 5747.63 express the General Assembly’s intent; thus, we must interpret the statutes as written and cannot resort to other forms of statutory construction. R.C. 1.49. In Slingluff, the court explained this now well-settled rule of statutory interpretation:
“But the intent of the lawmakers is to be sought first of all in the language employed, and if the words be free from ambiguity and doubt, and express plainly, clearly, and distinctly the sense of the lawmaking body, there is no occasion to resort to other means of interpretation. The question is not what did the general assembly intend to enact, but what is the meaning of that which it did enact. That body should be held to mean what it has plainly expressed, and hence no room is left for construction.” Slingluff v. Weaver, 66 Ohio St. 621, 64 N.E. 574, paragraph two of the syllabus.
The court further explained this rule in Provident Bank v. Wood (1973), 36 Ohio St.2d 101,105-106, 65 O.O.2d 296, 298, 304 N.E.2d 378, 381:
“It is a cardinal rule that a court must first look to the language of the statute itself to determine the legislative intent. * * * If that inquiry reveals the statute conveys a meaning which is clear, unequivocal and definite, at that point the interpretive effort is at an end, and the statute must be applied accordingly.” (Citations omitted.)
Lancaster’s interpretation forces a construction which is contrary to “the natural and most obvious import of the language” used by the General Assembly. Accordingly, we hold that the phrase in R.C. 5747.53(A) and 5747.63(A), “the legislative authority of the city located wholly or partially in the county, with the greatest population,” refers to the most populous city in the county with any territory within the county. Our conclusion that the statutes are unambiguous restricts us from entertaining Lancaster’s public policy argument.
II
In its second proposition of law, Lancaster argues that the Columbus City Council failed to approve the alternative formula in the proper form as adopted by the commission. Lancaster argues that “[ajnything short of a complete restatement would result in the approval of something other than Appellee’s ULGF alternate formula.” According to Lancaster, Columbus’s resolution purporting to adopt the alternative method and formula partially and incorrectly restated the formula; thus Columbus did not approve the alternative formula. After reviewing the record before us, we find Lancaster’s argument to be unpersuasive.
*246The motion proffered by the commission included a table showing the percentage of total funds each group of political entities was to receive. The first paragraph following the table states that the eleven percent allocated to “Other Cites and Villages” is to be apportioned among the other cities and villages as shown in “Exhibit I.” Exhibit I is a table showing each city and village and the share of the funds each is to receive.
The resolution adopted by the Columbus City Council duplicates the table as found in the commission’s motion. Immediately following the table, Columbus describes, in narrative form, how the eleven percent is to be apportioned among the “Other Cities and Villages.” In Section 3 of the resolution, Columbus incorporates and makes part of its resolution the commission’s motion and all exhibits attached thereto. Columbus apparently attempted to describe, in detail, how its share of the funds as an “other city” would be computed under the alternative apportionment method. Based on an examination of the commission’s motion and Columbus’s resolution, we conclude that the resolution substantially mirrored the commission’s motion. The BTA therefore did not err in deciding that Columbus properly approved the alternative method and formula as adopted by the other political subdivisions in Fairfield County.
The decision of the BTA, being neither unreasonable nor unlawful, is affirmed.

Decision affirmed.

Moyer, C.J., Douglas and F.E. Sweeney, JJ., concur.
Resnick and Lundberg Stratton, JJ., dissent.
Pfeifer, J., dissents.